DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 January 2021 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1, 12, and 17 are currently amended.
Claims 1-20 are pending.
	
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to propagating annotations associated with a source document to a target document, which is a mental process. Accordingly, the claim has been evaluated in accordance with the USPTO Subject Matter Eligibility Test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “receiving … a target document comprising text content,” “analyzing … an index of stored documents to determine a set of similar documents that are similar to the target document, wherein the index of stored documents comprises metadata associated with markings for the stored documents,” “selecting … a first similar document from the set of similar documents,” “determining … that the first similar document is most similar to the target document in relation to other documents from the set of similar documents,” “identifying … a first marking within the first similar document, the first marking associated with a first metadata in the index of stored documents,” “determining … in view of the first metadata, a projected marking for the target document in view of one or more differences between text content in the first similar document and the text content in the target document, wherein the projected marking corresponds to the first marking within the first similar document,” and “storing … a second metadata in the index of the stored documents, the second metadata associated with the projected marking for the target document” encompass a mental process.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
First, the claim recites the additional element of performing the claimed process using a “processing device.” A processing device is generic computer technology. A general purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Second, the claim includes the use of an index containing metadata to aid in identifying and recording markings associated with documents. Metadata was in common use before the advent of digital computers (e.g., in a book index or a library card catalog). Thus, the use and recordation of metadata in an index may be considered a process that may be performed by a human with the aid of a physical device. Accordingly, the Office finds that, as claimed, the use of metadata is not an additional element outside of the identified mental process. Furthermore, the Office notes that the Federal Circuit has held that the mere inclusion of metadata so as to implement an abstract idea in a computing environment is insufficient to integrate an abstract idea into a practical application. Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional element of performing the claimed process using a “processing device” amounts to no more than mere instructions to apply the mental process using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the claimed abstract idea.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. ¶ 101.
Claim 2, which depends on claim 1, is directed to an algorithm for determining a most similar document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 3, which depends on claim 2, is directed to an algorithm for determining a most similar document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 4, which depends on claim 3, is directed to an algorithm for determining a most similar document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 5, which depends on claim 1, is directed to an algorithm for identifying an annotation in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 6, which depends on claim 5, is directed to an algorithm for identifying an annotation in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 7, which depends on claim 6, is directed to an algorithm for determining a projected marking in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 8, which depends on claim 7, is directed to an algorithm for determining a projected marking in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 9, which depends on claim 6, is directed to an algorithm for determining a projected marking in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 10, which depends on claim 5, is directed to an algorithm for identifying additional annotations in additional documents. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claim 11, which depends on claim 9, is directed to an algorithm for determining a projected marking in a document. This limitation encompasses a mental process and/or a mathematical concept. Therefore, the claim is not patent eligible.
Claims 12, 13, 14, and 15 are rejected for substantially the same reasons as indicated above for claims 1, 2, 5, and 6, respectively.
Claim 16 is rejected for substantially the same reasons as indicated above for claims 7 and 8.
Claims 17 and 18 are rejected for substantially the same reasons as indicated above for claims 1 and 2, respectively.
Claim 19 is rejected for substantially the same reasons as indicated above for claims 5 and 6.
Claim 20 is rejected for substantially the same reasons as indicated above for claims 7 and 8.

Response to Arguments
I. The claimed operations are not computationally complex.
Applicant alleges that certain claimed operations cannot be performed in the human mind since the “human brain is not equipped to perform” the operations due to their “computational complexity.” Reply at 11. Applicant provides no further explanation as to why these operations are computationally complex.
The Office respectfully disagrees with Applicant’s assertion that the certain operations are too computationally complex to be performed by the human mind. It would be trivial for a human to (1) consult an index to identify markings associated with respective sections of a first similar document, (2) judge whether a target document contained sufficiently similar sections, 

II. The elements identified by Applicant as integrating the abstract idea into a practical application are not “additional elements,” but rather comprise the underlying mental process itself.
Applicant argues that three claim elements integrate the abstract idea into a practical application because these elements are not “conventional.” Reply at 12-13. The elements identified by Applicant are: (1) determining a most similar document, (2) metadata associated with markings within the most similar document, and (3) utilizing the metadata in combination with the identified differences between text content in the most similar document and the target document. Id. 
However, Applicant appears to misunderstand the Step 2A, Prong Two analysis. Step 2A, Prong Two is concerned with “additional elements” that are not part of the claimed abstract idea itself. The claim elements identified by Applicant comprise a mental process, and, therefore, are not additional elements. More specifically, regarding the first element, the operation of determining a most similar document is an evaluation or judgment that may be made in the human mind. Regarding the second element, “metadata” merely means “data about data.” Metadata was in common use before the advent of digital computers (e.g., in a book index or a library card catalog). Accordingly, the use and recordation of metadata may be considered a process that may be performed by a human with the aid of a physical device. 
Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017).
 
III. The elements identified by Applicant as amounting to significantly more than the abstract idea are not “additional elements,” but rather comprise the underlying mental process itself.
Applicant alleges that “determining, by the processing device and in view of the first metadata, a projected marking for the target document in view of one or more differences between text content in the first similar document and the text content in the target document, wherein the projected marking corresponds to the first marking within the first similar document” is not routine or conventional. Reply at 13. Applicant provides no further explanation as to why these operations are neither routine nor conventional. 
Again, Applicant appears to misunderstand the required analysis. Similar to Step 2A, Prong Two, Step 2B is concerned with “additional elements” that are not part of the claimed abstract idea itself. The claim elements identified by Applicant comprise a mental process, and, therefore, are not additional elements. Specifically, the operation of determining a projected marking in view of differences between markings is an evaluation or judgment that may be made in the human mind. Concerning the recitation of “metadata,” the Office reiterates that metadata was in common use before the advent of digital computers. Accordingly, the use and recordation of metadata may be considered a process that may be performed by a human with the aid of a physical device. Additionally, the Office notes that electronic recordkeeping and See MPEP § 2106.05(d)(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144